--------------------------------------------------------------------------------

POOLING AGREEMENT


This Pooling Agreement (the “Agreement”) is made effective the ______day
of                                  , 2012.

AMONG:


SEARCH BY HEADLINES.COM CORP., a corporation having an address at 3250 Oakland
Hills Court, Fairfield, California, USA 94534

(the “Company”)


AND:


________________________________(name of shareholder), having an
address at:
__________________________________________________________
__________________________________________________________

(the “Shareholder”)


AND:


•, having an address at •

(the “Trustee”)


WHEREAS:


A.             On February 28, 2012, the Company, SBH Acquisition Corp.
(“Subco”), a subsidiary of the Company, and Naked Boxer Brief Clothing Inc.
(“Naked”) entered into an Acquisition Agreement (the “Acquisition Agreement”),
whereby the parties agreed to complete a three-cornered merger pursuant to which
Subco will merge with and into Naked, with Naked as the surviving corporation
(the "Merger");

B.              In the Acquisition Agreement, Naked agreed to use its commercial
best efforts to cause each of the shareholders (the “Naked Shareholders”) of
Naked to, on or prior to the closing of the Merger, enter into a pooling
agreement pursuant to which the common shares of the Company (the “Common
Shares”) issued to the Naked Shareholders in connection with the Merger would be
pooled and released as to 25% on the date that is 90 days after the one year
anniversary of the closing date of the Merger and then as to 25% every 90 days
thereafter; and

C.              The Shareholder wishes to pool the Common Shares that the
Shareholder will receive or has received in connection with the Merger in
accordance with the terms and conditions of this Agreement.

NOW THEREFORE in consideration of the mutual covenants and agreement herein
contained and other good and valuable consideration (the receipt and sufficiency
of which are hereby acknowledged by each of the parties), the parties covenant
and agree as follows:

1.              The Shareholder hereby agrees with the Trustee that it will
deliver or cause to be delivered to the Trustee, a certificate or certificates
representing all of the Common Shares that the Shareholder will receive or has
received in connection with the Merger, which Common Shares are to be held by
the Trustee and released, subject to this Section 4, to the Shareholder on the
following basis:

--------------------------------------------------------------------------------

- 2 -


  (a)

25% of the Shareholder’s Common Shares on the date which is 90 days after the
one year anniversary of the closing date of the Merger (the “First Release
Date”);

      (b)

25% of the Shareholder’s Common Shares on the date that is 90 days after the
First Release Date;

      (c)

25% of the Shareholder’s Common Shares on the date that is 180 days after the
First Release Date; and

      (d)

25% of the Shareholder’s Common Shares on the date that is 270 days after the
First Release Date.

2.              The Shareholder shall be entitled, from time to time, to a
letter or receipt from the Trustee stating the number of the Common Shares
represented by a certificate or certificates held for the Shareholder by the
Trustee, subject to the terms of this Agreement, but such letter or receipt
shall not be assignable.

3.              The Shareholder shall not sell, deal in, assign, transfer in any
manner whatsoever, or agree to sell, deal in, assign or transfer in any manner
whatsoever, any of the Shareholder’s Common Shares or beneficial ownership of or
any interest in the Shareholder’s Common Shares and the Trustee shall not accept
or acknowledge any transfer, assignment, declaration of trust or any other
document evidencing a change in legal and beneficial ownership of or interest in
the Shareholder’s Common Shares, except as may be required by reason of the
death or bankruptcy of the Shareholder, in which case the Trustee shall hold the
certificate or certificates for the Shareholder’s Common Shares subject to this
Agreement for whatever person or persons, firm or corporation may thus become
legally entitled thereto.

4.              If, during the period in which any of the Shareholder’s Common
Shares are retained in trust pursuant hereto, any dividend, other than a
dividend paid in common shares of the Company, is received by the Trustee in
respect of the Shareholder’s Common Shares, such dividend shall be paid or
transferred forthwith to the Shareholder entitled thereto. Any common shares of
the Company received by way of dividend in respect of the Shareholder’s Common
Shares shall be dealt with as if they were Common Shares of the Shareholder
subject to this Agreement.

5.              In exercising the rights, duties and obligations prescribed or
confirmed by this Agreement, the Trustee will act honestly and in good faith and
will exercise that degree of care, diligence and skill that a reasonably prudent
person would exercise in comparable circumstances.

6.              The Shareholder and the Company agree from time to time and at
all times hereafter well and truly to save, defend and keep harmless and fully
indemnify the Trustee, its successors and assigns from and against all loss,
costs, charges, suits, demands, claims, damages and expenses which the Trustee,
its successors or assigns may at any time or times hereafter bear, sustain,
suffer or be put unto for or by reason or on account of its acting pursuant to
this Agreement or anything in any manner relating thereto or by reason of the
Trustee’s compliance in good faith with the terms hereof.

7.              In case proceedings should hereafter be taken in any court
respecting the Shareholder’s Common Shares, the Trustee will not be obliged to
defend any such action or submit its rights to the court until it has been
indemnified by other good and sufficient security in addition to the indemnity
given in Section 6 against its costs of such proceedings.

--------------------------------------------------------------------------------

- 3 -


8.              The Trustee will have no responsibility in respect of loss of
the certificate or certificates representing the Shareholder’s Common Shares
except the duty to exercise such care in the safekeeping thereof as it would
exercise if the Shareholder’s Common Shares belonged to the Trustee. The Trustee
may act on the advice of counsel but will not be responsible for acting or
failing to act on the advice of counsel.

9.              In the event that the Shareholder’s Common Shares are attached,
garnished or levied upon under any court order, or if the delivery of such
property is stayed or enjoined by any court order or if any court order,
judgment or decree is made or entered affecting such property or affecting any
act by the Trustee, the Trustee will obey and comply with all writs, orders,
judgments or decrees so entered or issued, whether with or without jurisdiction,
notwithstanding any provision of this Agreement to the contrary. If the Trustee
obeys and complies with any such writs, orders, judgments or decrees, it will
not be liable to any of the parties hereto or to any other person, firm,
association or corporation by reason of such compliance, notwithstanding that
such writs, orders, judgments or decrees may be subsequently reversed, modified,
annulled, set aside or vacated.

10.              Except as herein otherwise provided, the Trustee is authorized
and directed to disregard any and all notices and warnings which may be given to
it by any of the parties hereto or by any other person, firm, association or
corporation. It will, however, obey the order, judgment or decree of any court
of competent jurisdiction, and it is hereby authorized to comply with and obey
such orders, judgments or decrees and in case of such compliance, it shall not
be liable by reason thereof to any of the parties hereto or to any other person,
firm, association or corporation, even if thereafter any such order, judgment or
decree may be reversed, modified, annulled, set aside or vacated.

11.              If the Trustee receives any valid court order contrary to the
instructions contained in this Agreement, the Trustee may continue to hold the
Shareholder’s Common Shares until the lawful determination of the issue between
the parties hereto.

12.              If written notice of protest is made by the Shareholder and/or
the Company to the Trustee to any action contemplated by the Trustee under this
Agreement, and such notice sets out reasons for such protest, the Trustee may,
at its sole discretion, continue to hold the Shareholder’s Common Shares until
the right to the documents is legally determined by a court of competent
jurisdiction or otherwise.

13.              The Trustee may resign as Trustee by giving not less than five
(5) days’ notice thereof to the Shareholder and the Company. The Shareholder and
the Company may terminate the Trustee by giving not less than five (5) days’
notice to the Trustee. The resignation or termination of the Trustee will be
effective and the Trustee will cease to be bound by this Agreement on the date
that is five (5) days after the date of receipt of the termination notice given
hereunder or on such other date as the Trustee, the Shareholder and the Company
may agree upon. All indemnities granted to the Trustee herein will survive the
termination of this Agreement or the termination or resignation of the Trustee.
In the event of termination or resignation of the Trustee for any reason, the
Trustee shall, within that five (5) days’ notice period deliver the
Shareholder’s Common Shares to the new trustee to be named by the Shareholder
and the Company.

14.              Notwithstanding anything to the contrary contained herein, in
the event of any dispute arising between the Shareholder and/or the Company,
this Agreement or any matters arising thereto, the Trustee may, in its sole
discretion, deliver and interplead the Shareholder’s Common Shares into court
and such delivery and interpleading will be an effective discharge to the
Trustee.

--------------------------------------------------------------------------------

- 4 -


15.              The Company will pay all of the compensation of the Trustee and
will reimburse the Trustee for any and all reasonable expenses, disbursements
and advances made by the Trustee in the performance of its duties hereunder,
including reasonable fees, expenses and disbursements incurred by its counsel.

16.              This Agreement shall enure to the benefit of and be binding
upon the parties hereto and each of their heirs, executors, administrators,
successors and permitted assigns.

17.              This Agreement may be executed in several parts in the same
form and such part as so executed shall together constitute one original
agreement, and such parts, if more than one, shall be read together and
construed as if all the signing parties hereto had executed one copy of this
Agreement.

18.              This Agreement will be exclusively governed by and construed in
accordance with the laws of the Province of British Columbia and the federal
laws of Canada applicable therein.

IN WITNESS WHEREOF the parties have executed this Agreement effective as of the
date first above written.

• [TRUSTEE]


Per: __________________________
                Authorized Signatory


SEARCH BY HEADLINES.COM CORP.


Per: __________________________
                Authorized Signatory


EXECUTED BY  ________________________________ )   (name of Shareholder) IN THE
PRESENCE OF: ) (Signature of Shareholder)   )     )   (Signature) )  (Name of
Shareholder)   )     )   (Name) ) (Address of Shareholder)   )     )   (Address)
)     )     )     )   (Occupation) )  

 

--------------------------------------------------------------------------------